—In an action, inter alia, to recover damages for breach of contract and violation of the Lien Law, the plaintiff appeals from an order of the Supreme Court, Kings County (Pincus, J.), dated August 9, 2000, which, upon renewal, granted the defendants’ motion for summary judgment dismissing the complaint, and denied his cross motion to strike their answer.
Ordered that the order is affirmed, with costs.
The defendants’ motion for summary judgment was properly granted upon renewal. The defendants established, through documentary evidence as well as by affidavits from persons with knowledge, that in December 1993 the plaintiff stored certain personal property in their self-service storage facility pursuant to a written agreement. The agreement recited that if the plaintiff defaulted in his rental payments, the defendants would have the right to sell his property, in accordance with the Lien Law. The plaintiff was to notify the defendants in writing if he changed his address. The plaintiff admitted at his deposition that he defaulted on his rent for February and March 1995, and that he moved without notifying the defendants in writing of his new address. In strict accordance with the Lien Law, the defendants tried three times without success to serve the plaintiff with a default notice by certified mail, return receipt requested. Thereafter, they twice noticed a public sale in Newsday, and on April 25, 1995, at the time and location advertised, the defendants sold the plaintiff’s goods to the highest bidder at a public auction.
The defendants demonstrated their compliance with the Lien Law, including its notice requirements, in every respect (see, Goldberg v Manhattan Mini Stor. Corp., 225 AD2d 408). In opposition, the plaintiff cited only trivial irregularities in the defendants’ paperwork, and failed to raise a triable issue of fact (see, CPLR 2001, 3026; Goldman Bros, v Forester, 62 Misc 2d 812).
The plaintiff’s remaining contentions are without merit. Santucci, J. P., S. Miller, Luciano and Smith, JJ., concur.